Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 09/10/2020 in which Claims 1-19 are presented for examination.
Drawings
The applicant’s drawings submitted on 09/10/2020 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-8, 11-12, 16 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spiess US 20180162321 A1 in view of Lee US 20200082654 A1.
As claim 1, Spiess teaches a vehicle electronic device comprising (Spiess Fig. 5, item 510): a transceiver configured to communicate with a mobile device (Spiess Fig. 5, Pa. [0044]) [UWB IC 550 of the key 520 (read mobile device) to the UWB communication transceivers 516 of the vehicle 510 and then back to the key 520] and at least one processor configured to generate first authentication information, control the transceiver to transmit the first authentication information to a registered mobile device (Spiess Fig. 5, Pa. [0043]) [If an advertising pulse is received at the vehicle 510 and the receiver (Rx) in RF vehicle transceiver 517 has determined that the received advertising pulse has been sent by an associated key 520, the vehicle 510 transmits an acknowledgement message back to the key 520 via a transmitter circuit in RF vehicle transceiver 517. In some examples, this acknowledgement message may include security and/or mutual authentication information. In this context, the ‘association’ between the key and the vehicle is typically a known wakeup pattern that is known by both the key and the vehicle. The ‘association’ is either; (i) ‘learned’ during vehicle production and stored in a non volatile memory) or (ii) a known secret cryptography association pattern may be applied during vehicle production or learnt by both the key and the vehicle]
It is noted that Spiess does not explicitly disclose control the transceiver to send a request for authentication to the mobile device via a first communication connection, and perform authentication based on whether or not the at least one processor receives second authentication information from the mobile device that corresponds to the first authentication information, wherein the first communication connection directly communicates with the mobile device.
However, Lee discloses control the transceiver to send a request for authentication to the mobile device via a first communication connection (Lee Fig. 1, Pa. [0051]) [the mobile device may go through an authentication process to operate as the user identification device 3 for the vehicle 1], and perform authentication based on whether or not the at least one processor receives second authentication information from the mobile device that corresponds to the first authentication information (Lee Fig. 6, Pa. [0126-0133]) [The controller 10 may compare the first one-time password of the user identification device 3 with the second one-time password. [0132] If the first one-time password is identical to the second one-time password, the controller 10 authenticates the user of the user identification device 3, in 1130. [0133] If the first one-time password is identical to the second one-time password, the controller 10 may authenticate the user identification device 3, unlock the doors under the control of the user identification device 3, and start the vehicle 1 at a start command from the driver], wherein the first communication connection directly communicates with the mobile device (Lee Fig. 1)
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Lee to the authentication vehicle detection system of Spiess would have yield predictable results and resulted in an improved system, namely, a system that would provide a control method to a vehicle, and a transceiver for the vehicle capable of enhancing security. vulnerability risk mitigation by identifying, classifying, prioritizing, patching, and/or the like with respect to security vulnerabilities in a network environment (Lee Pa. [0002])

As claim 2, the combination of Spiess and Lee teaches wherein the second authentication information includes authentication information for a single use (Lee Pa. [0131]) [the second one-time password, note: see [0126] of the current application - the authentication information for the single use may include a one-time-password (OTP)]
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Lee to the authentication vehicle system of Spiess would have yield predictable results and resulted in an improved system, namely, a system that would provide a control method to a vehicle, and a transceiver for the vehicle capable of enhancing security. vulnerability risk mitigation by identifying, classifying, prioritizing, patching, and/or the like with respect to security vulnerabilities in a network environment (Lee Pa. [0002])

As claim 4, the combination of Spiess and Lee teaches wherein the first authentication information includes at least one of identification information about a vehicle or identification information about a user requesting the authentication (Spiess Fig. 5, Pa. [0043]) [this acknowledgement message may include security and/or mutual authentication information. In this context, the ‘association’ between the key and the vehicle is typically a known wakeup pattern that is known by both the key and the vehicle. The ‘association’ is either; (i) ‘learned’ during vehicle production and stored in a non volatile memory) or (ii) a known secret cryptography association pattern may be applied during vehicle production or learnt by both the key and the vehicle]

As claim 5, the combination of Spiess and Lee teaches wherein the at least one processor is further configured to control the first authentication information to be transmitted to a server through a communication connection according to a long distance communication standard (Spiess Fig. 5, Pa. [0028]) [The key further includes a ranging circuit configured to perform a distance determination between the vehicle and the key, following the establishment of the communication link, to determine whether (or not) to allow access to the vehicle.]

As claim 7, the combination of Spiess and Lee teaches further comprising a ultra wide band (UWB) sensor, wherein the at least one processor is further configured to identify whether or not a user is present in a vehicle based on a sensing operation of the UWB sensor, and when the user is present in the vehicle, control the authentication to be performed (Spiess Fig. 5, Pa. [0039]) [the distance determination may use a ultra- wide band (UWB) communication link that is established in response to the key 520 receiving the acknowledgement message, in order to determine whether (or not) to allow access to the vehicle 510]
As claim 8, the combination of Spiess and Lee teaches further comprising a memory including a secure area, wherein the processor is further configured to control the first authentication information to be stored in the secure area (Spiess Fig. 6, Pa. [0043]) [The ‘association’ is either; (i) ‘learned’ during vehicle production and stored in a non volatile memory) or (ii) a known secret cryptography association pattern may be applied during vehicle production or learnt by both the key and the vehicle.]

As to claim 11, claim 11 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 12, claim 12 recites the claimed that contain similar limitations as claim 2; therefore, it is rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain similar limitations as claim 8; therefore, it is rejected under the same rationale.

As to claim 18, claim 18 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 19, claim 19 recites the claimed that contain similar limitations as claim 5; therefore, it is rejected under the same rationale.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spiess US 20180162321 A1 in view of Lee US 20200082654 A1 in further view of Kim US 20050273505 A1.
As claim 3, the combination of Spiess and Lee discloses and directly receive the second authentication information from the mobile device through the first communication connection (Lee Pa. [0051]) [the mobile device may go through an authentication process to operate as the user identification device 3 for the vehicle 1], 
It is noted that the combination of Spiess and Lee does not explicitly disclose further comprising a display; and wherein the at least one processor is further configured to: control the display to display a first screen including coded vehicle identification information, wherein the coded vehicle identification information comprises a network access address, wherein the first communication connection uses the network access address.   
However, Kim discloses further comprising a display; and wherein the at least one processor is further configured to: control the display to display a first screen including coded vehicle identification information (Kim Fig. 3, Pa. [0028]) [values that indicate inherent information of a vehicle are detected from a vehicle identification number that includes specified information of the vehicle], wherein the coded vehicle identification information comprises a network access address (Kim Fig. 3, Pa. [0037]) [combined with the values that indicate the inherent information of the vehicle, which has been converted at step S120, to create the interface ID of the IP address. The interface ID created at step S140 is shown in FIG. 4C. Then, in step S150 the IP address using the vehicle identification number is created by combining the created interface ID with the network prefix (See FIG. 4D)], wherein the first communication connection uses the network access address (Kim Pa. [0015]) [setting an IP (Internet Protocol) address of a vehicle using a vehicle identification number when accessing a network of diverse environments]
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by Kim to the authentication vehicle system of Spiess and Lee would have yield predictable results and resulted in an improved system, namely, a system that would  set an inherent IPv6 (Internet Protocol version 6) address of a vehicle using a vehicle identification number including specified vehicle information (Kim Pa. [0003])

Claims 6, 9-10 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spiess US 20180162321 A1 in view of Lee US 20200082654 A1 in further view of WEGHAUS US 20180215347 A1.
As claim 6, the combination of Spiess and Lee does not explicitly disclose wherein the at least one processor is further configured to set the registered mobile device by registering a mobile device with which the first communication connection is completed and directly transmit the first authentication information to the registered mobile device through the first communication connection.  
However, WEGHAUS discloses wherein the at least one processor is further configured to set the registered mobile device by registering a mobile device with which the first communication connection is completed (WEGHAUS Pa. [0058]) [vehicle manufacturer provides the user with access data which must be used by the user to register with the vehicle manufacturer using his mobile device. This is often carried out by communicating a PIN] and directly transmit the first authentication information to the registered mobile device through the first communication connection (WEGHAUS Pa. [0040]) [A radio connection between the vehicle key and the mobile device could make it possible to interchange or request information, for example, to make state information relating to the vehicle key or the vehicle accessible to the mobile device or to authenticate the mobile device with respect to the vehicle]
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by WEGHAUS to the authentication vehicle system of Spiess and Lee would have yield predictable results and resulted in an improved system, namely, a system that would  provide proximity information from the vehicle control system via the first interface and to establish a radio connection via the second interface if the proximity information indicates spatial proximity of the vehicle key to the vehicle control system (WEGHAUS Pa. [0002])

As claim 9, the combination of Spiess, Lee and WEGHAUS discloses wherein the first authentication information includes identification information about a user (Lee Pa. [0006]) [provides a vehicle, a control method thereof, and a transceiver for the vehicle, which authenticates a user identification device using a one-time password (OTP)] and the at least one processor is further configured to authenticate whether or not the user corresponds to a user of the registered mobile device based on whether or not the second authentication information corresponds to the first authentication information (Lee Fig. 6, Pa. [0126-0133]) [The controller 10 may compare the first one-time password of the user identification device 3 with the second one-time password. [0132] If the first one-time password is identical to the second one-time password, the controller 10 authenticates the user of the user identification device 3, in 1130. [0133] If the first one-time password is identical to the second one-time password, the controller 10 may authenticate the user identification device 3, unlock the doors under the control of the user identification device 3, and start the vehicle 1 at a start command from the driver] and, when the authentication is completed, perform an environment setting operation corresponding to the user of the registered mobile device (WEGHAUS Pa. [0058]) [vehicle manufacturer provides the user with access data which must be used by the user to register with the vehicle manufacturer using his mobile device. This is often carried out by communicating a PIN]

As claim 10, the combination of Spiess, Lee and WEGHAUS discloses wherein the at least one processor is further configured to generate the first authentication information by updating the first authentication information every first cycle and, when the updating of the first authentication information is completed, control the updated first authentication information to be transmitted to the registered mobile device.  
(WEGHAUS Pa. [0082]) [The relevant update of the keys could take place both in the vehicle 3002 and in the keys 3002a, for example. The server 4002 belonging to the vehicle manufacturer could manage and track the authorizations], see (Spiess Fig. 5, Pa. [0047]) [the vehicle updates the location information of the key with every ranging protocol]

As claim 14, the combination of Spiess, Lee and WEGHAUS discloses wherein the processor is further configured to control the transceiver to receive, from a server, the first authentication information generated by the registered vehicle electronic device (WEGHAUS Pa. [0058]) [vehicle manufacturer provides the user with access data which must be used by the user to register with the vehicle manufacturer using his mobile device. This is often carried out by communicating a PIN]
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by WEGHAUS to the authentication vehicle system of Spiess and Lee would have yield predictable results and resulted in an improved system, namely, a system that would  provide proximity information from the vehicle control system via the first interface and to establish a radio connection via the second interface if the proximity information indicates spatial proximity of the vehicle key to the vehicle control system (WEGHAUS Pa. [0002])

Claims 13, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spiess US 20180162321 A1 in view of Lee US 20200082654 A1 in further view of TALHA US 20210073363 A1.
As claim 13, the combination of Spiess and Lee does not explicitly disclose further comprising a sensor configured to sense biometric information, wherein the processor is further configured to: biometric information of a user through the sensor in response to the request of authentication being received, and when the sensed biometric information corresponds to registered biometric information, generate the second authentication information.  
However, TALHA discloses further comprising a sensor configured to sense biometric information (TALHA Pa. [0005]) [receiving a biometric data update collected by a sensor of the vehicle and store the biometric data update for future use], wherein the processor is further configured to: biometric information of a user through the sensor in response to the request of authentication being received (TALHA Pa. [0005]) [obtaining biometric information of the user from the mobile device; generating an encryption key to authenticate the mobile device with the vehicle], and when the sensed biometric information corresponds to registered biometric information, generate the second authentication information (TALHA Pa. [0027]) [he ECUs 168 may further include a biometric controller 182 configured to verify and authenticate biometric information of a user. The biometric controller 182 may be in communication with various biometric sensors configured to collect biometric data of the user]
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by TALHA to the authentication vehicle system of Spiess and Lee would have yield predictable results and resulted in an improved system, namely, a system that would provide vehicle authentication using a passcode (TALHA Pa. [0001])

As claim 15, the combination of Spiess, Lee and TALHA discloses further comprising a camera configured to recognize visual information (TALHA Pa. [0027]) [the biometric sensors may include a camera 184 configured to capture a facial image of the user], wherein the processor is further configured to recognize, via the camera, coded vehicle identification information displayed on the vehicle electronic device transmitting the request of authentication and complete the first communication connection based on the coded vehicle identification information (Kim Fig. 3, Pa. [0028]) [values that indicate inherent information of a vehicle are detected from a vehicle identification number that includes specified information of the vehicle]  
Thus, it would have been recognized by one of ordinary skill in the art at before the effective filing date of the claimed invention, that applying the known technique taught by TALHA to the authentication vehicle system of Spiess and Lee would have yield predictable results and resulted in an improved system, namely, a system that would provide vehicle authentication using a passcode (TALHA Pa. [0001])

As to claim 17, claim 17 recites the claimed that contain similar limitations as claims 8, 13-14; therefore, it is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491